872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-appellee,v.Ronnie L. CURTIS, Defendant-appellant.
No. 87-6217.
United States Court of Appeals, Sixth Circuit.
March 21, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CHARLES W. JOINER, Senior District Judge*.
PER CURIAM.


1
Defendant-appellant, Ronnie L. Curtis (Curtis), has appealed from his conviction pursuant to a jury trial, on ten counts of mail fraud, in violation of 18 U.S.C. Sec. 1341 and one count of conspiracy to suborn perjury in violation of 18 U.S.C. Sec. 1622.


2
A review of Curtis' assignments of error, the briefs of the parties, the record in its entirety and the oral arguments of counsel convinces this court that defendant's charges that his prosecution was barred by the doctrine of double jeopardy, that the prosecution was selective and vindictive, and that he was deprived of his defense of insanity are not well taken.


3
Accordingly, the jury's conviction of Curtis is AFFIRMED.



*
 Hon.  Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation